Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION

Claim status
Claims 121-145 are pending
Claims 133-145 are withdrawn
Claims 121-132 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 5/13/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 121-132, drawn to a composition comprising a gene editing multi-site construct.
Claims 133-145 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/17/2020 and 12/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Objection to Drawings
Sequence Compliance
Figures 18B, 18D, 19D, 19E, 19F, 24B and 24D (sequences of PCR products) of the Specification do not conform to sequence rules, requiring the use of “SEQ ID NO:” (37 CFR 1.821-1.825).  
Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  37 CFR 1.821 (d).  
The applicant is reminded that the specification must be amended in order to comply with regulations cited above.  All references to sequences in claims and specification should be referred to as “SEQ ID NO:1”, for example.  To avoid all doubts of the examiner and to ensure correct interpretation of the claims and specification, the identification of sequences with proper sequence identifiers is required.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable subject matter
Claim 132 comprises allowable subject matter. Specifically, the prior art does not teach nor reasonably suggest a nucleic acid construct for insertion into a genome comprising the sequence that is at least 80% identical to SEQ ID NO:2 or 84.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.


Claims 121-131 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon an analysis with respect to the claims as a whole, claims 121-131 are determined to be directed to a law of nature (i.e., natural product) and do not include additional elements that are sufficient to amount to significantly more. The rationale for this determination is explained below.
Applicant is directed to the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0 
This guidance supersedes M.P.E.P. § 2106, and previous guidance for patent eligible subject matter in view of Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (“Mayo”) and Molecular Pathology v. Myriad Genetics Inc, 12-398 (2013) (“Myriad”). This guidance supersedes the prior guidance issued by the USPTO on March 4th, 2014, and supplements the examination instructions issued on June 25th, 2014 in view of Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014). 
Briefly summarized here, the new guidance cites a two part test: is the claimed invention directed to a statutory class of invention (Step 1), if so then is the claimed invention as a whole directed to a law of nature, natural phenomena, or an abstract idea (i.e. set forth or described in the claim) (Step 2A), if so than does the claim as a whole amount to significantly more than the judicial exception (Step 2B).
In regard to Step 1, the claimed invention is directed to a statutory class of invention, i.e., a product.
In regard to Step 2A, instant claims are directed to nucleic acid composition comprising a gene editing multi-site construct (GEMS) comprising a plurality of nuclease recognition sequences for insertion into a genome of a cell at an insertion site. However, in one embodiment of the claimed invention, the GEMS encompasses a naturally occurring nucleic acid. In regard to the nucleic acid comprising nuclease recognition sequences such as the CRISPR/Cas9 PAM motif of “NGG”, it was known that the frequency of “NGG” in the human genome is about once every 42 bases. For example, a 1 kb region of human genomic DNA would naturally have about 24 CRISPR/Cas9 nuclease recognition sequences. Thus, the human genomic DNA for CCR5 is about 5 kb in length (see below from UCSC genome browser), which would have almost 100 CRISPR/Cas9 nuclease recognition sequences.

    PNG
    media_image1.png
    208
    1357
    media_image1.png
    Greyscale

In regard to the intended use of the claimed nucleic acid construct for insertion into a genome, such as the CCR5 gene itself, although the claimed nucleic acid construct has a different structural characteristic than the naturally occurring CCR5 gene because the chemical bonds at each end of the gene were severed in order to allow it be inserted into a genome at an insertion site; however, the claimed nucleic acid construct has the same nucleotide sequence as the natural gene and is capable of insertion into the CCR5 through homologous recombination. 
The claimed nucleic acid has no different functional characteristics, i.e., it encodes the same CCR5 gene as the natural gene. Under the holding of Myriad, this isolated but otherwise unchanged nucleic acid is not eligible because it is not different enough from what exists in nature to avoid improperly tying up the future use and study of naturally occurring CCR5 gene. In other words, the claimed nucleic acid is different, but not markedly different, from its natural counterpart in its natural state (i.e., the CCR5 gene), and thus is a “product of nature” exception. Accordingly, the claim is directed to an exception (Step 2A: YES)
With respect to Step 2B, limitations that may be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: 
Improvements to another technology or technical field.
Improvements to the functioning of the computer itself.
Applying the judicial exception with, or by use of, a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application.
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

With respect to Step 2B, limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:
Adding the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry
Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea
Generally linking the use of the judicial exception to a particular technological environment or field of use.

In regard to Step 2B, instant claims do not recite additional elements or a combination of elements in the claims other than the natural product itself. As stated for claim 121, the phrase “for insertion into a genome” does not add additional elements, and the term “construct” is recited with such a high degree of generality that it encompasses the naturally occurring gene and fragments thereof. In regard to claims 122-125 and 129, and 130, as stated supra, there are approximately 100 “NGG” PAM motifs for Cas9 and the appropriate guide RNA to bind distributed among the 5 kb region of the human CCR5 gene. In regard to claim 126, these 100 motifs would comprise different PAM sequences including TGG, GGG, AGG, and CGG. In regard to claim 127, since the CRISPR Cas9 recognition sites include a 20 bp targeting region, the CCR5 construct would mathematically comprise at least one unique sequence. In regard to claims 128 and 131, as stated supra, the CCR5 construct comprises the same homologous nucleic acid sequence as an endogenous CCR5 genomic site, which is a well-known safe harbor locus.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the natural product into a patent eligible composition. Therefore, claims 121-131 add nothing significantly more to the “product of nature” itself. Thus, instant claims do not amount to significantly more than the judicial exception itself and do not qualify as patent eligible subject matter under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 121-131 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guignard et al. (J Immunolo, 1998, 160:985-992), as evidenced by GenBank AF032132 (1998, pgs. 1-2).

With respect to claim 121, Guignard teaches a nucleic acid construct comprising an approximately 3 kb genomic region of the human CCR5 gene (p. 986, Materials and Methods, Reporter gene constructs, see also GenBank AF032132 sequence, as well as “Blat Sequence” from the USCS genome browser below).

    PNG
    media_image2.png
    675
    1621
    media_image2.png
    Greyscale
 
In regard to the intended use of the nucleic acid construct for insertion into a genome at an insertion site, such as the CCR5 site itself, the taught nucleotide comprises sequences that are homologous to the genomic CCR5 site, and therefore comprises the structural elements necessary for performing the function of genomic insertion through homologous recombination.
In regard to the nucleic acid construct comprising a plurality of nuclease recognition sequences such as the CRISPR/Cas9 PAM motif of “NGG”, it was known that the frequency of “NGG” in the human genome is about once every 42 bases. For example, a 1 kb region of human genomic DNA would have about 24 CRISPR/Cas9 nuclease recognition sequences. Thus, the approximately 3 kb construct of Guignard would have over 70 CRISPR/Cas9 nuclease recognition sequences (see also “CRISPR Targets” from the USCS genome browser above).
In regard to claims 122-125 and 129, and 130, as stated supra, there are over 70 “NGG” PAM motifs for Cas9 and the appropriate guide RNA to bind distributed among the 3 kb region of the human CCR5 gene taught by Guignard. In regard to claim 126, these 70 motifs would comprise different PAM sequences including TGG, GGG, AGG, and CGG. In regard to claim 127, since the CRISPR Cas9 recognition sites include a 20 bp targeting region, the CCR5 construct would mathematically comprise at least one unique sequence. In regard to claims 128 and 131, as stated supra, the CCR5 construct comprises homologous nucleic acid sequences to the endogenous CCR5 genomic site, which is a well-known safe harbor locus.
Accordingly, Guignard anticipates instant claims.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 121-132 are rejected on the grounds of nonstatutory double patenting over claims 1-4, and 14-16 of U.S. Patent No. 10,828,330 (Popma et al., Patented 11/10/2020). 
The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the GEMS construct of cited patent anticipates the GEMS construct of instant application. It is clear that elements of the cited patent claims are to be found in instant claims.   The difference between the cited patent claims and the instant claims lies in the fact that the cited patent claims are much more specific with respect to the nuclease recognition sequences.  Thus the invention of said claims of the cited patent are in effect “species” of the “generic” invention of the instant claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
 Since the instant application claims are anticipated by cited patent claims, said claims are not patentably distinct.


Claims 121-125, and 130-131 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/185,507. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
The subject matter claimed in the instant application is disclosed in the referenced application as follows: the GEMS construct of cited application anticipates the GEMS construct of instant application. It is clear that elements of the cited application claims are to be found in instant claims.   The difference between the cited application claims and the instant claims lies in the fact that the cited application claims are much more specific with respect to the safe harbor locus.  Thus the invention of said claims of the cited application are in effect “species” of the “generic” invention of the instant claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Since the instant application claims are anticipated by cited application claims, said claims are not patentably distinct.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633